     CASE 0:14-cv-02101-PJS-BRT Document 200 Filed 03/08/19 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Louis J. Peterson, D.C.,                             Civ. No. 14-2101 (PJS/BRT)

                            Plaintiff,

                v.
                                                    ORDER FOR DISCOVERY
UnitedHealth Group Inc., United                         CONFERENCE
HealthCare Services, Inc., United
HealthCare Insurance Company, and
United Healthcare Service LLC,

                            Defendants.



       A telephone status conference was held on March 5, 2019, to discuss the schedule.

Plaintiff seeks to have the Peterson case proceed as a proposed class action. Plaintiff has

sought to amend the Second Amended Class Action Complaint. (Doc. No. 193.)

Defendants oppose Plaintiff’s motion. (Doc. No. 199.) The parties anticipate that

Defendants will file “a motion to strike the class allegations” if an amended pleading is

allowed. The parties jointly proposed that discovery not proceed in the Peterson case

until after the motions are decided. This Court will not prolong the entry of an updated

pretrial scheduling order and discovery plan pending the outcome of the motions filed or

contemplated. Accordingly, the Court will move forward with a working discovery

conference. 1



1
      This does not mean that the Court will not consider proposals for how to tailor
discovery or sequence events in the case to address the goals set forth in Rule 1. Indeed,
                                                       (Footnote Continued on Next Page)
     CASE 0:14-cv-02101-PJS-BRT Document 200 Filed 03/08/19 Page 2 of 6



       A working discovery conference is set for April 17, 2019, beginning at 9:00 a.m.

As discussed during the status conference, this Court appreciates that the litigation is

complex; however, this Court also sees opportunities for the parties and their counsel to

assist the Court in developing a discovery plan and scheduling order that comports with

Rules 1 and 26 of the Federal Rules of Civil Procedure. The Court looks forward to

working with the parties. Counsel for the parties are required to prepare for the working

discovery conference as follows:

       1.     Prior to the conference, the parties must discuss the remaining issues in the

case and the discovery that will be required to address those remaining issues. This does

not mean that a party is required to respond to “contention interrogatories.” Counsel,

however, should be able—especially at this stage of the litigation—to discuss the claims

and defenses that still apply following Phase I in order to have a meaningful meet and

confer about the scope of discovery.

       2.     The parties have agreed to make their initial disclosures under Rule

26(a)(1) on or before April 1, 2019. This includes:

              a.     the name and, if known, the address and telephone number of each
                     individual likely to have discoverable information—along with the
                     subjects of that information—that the disclosing party may use to
                     support its claims or defenses, unless the use would be solely for
                     impeachment;




Footnote Continued From Previous Page
the very purpose of the working discovery conference is to tailor the scheduling order to
the case.



                                              2
     CASE 0:14-cv-02101-PJS-BRT Document 200 Filed 03/08/19 Page 3 of 6



              b.     a copy—or a description by category and location—of all
                     documents, electronically stored information, and tangible things
                     that the disclosing party has in its possession, custody, or control and
                     may use to support its claims or defenses, unless the use would be
                     solely for impeachment;

              c.     a computation of each category of damages claimed by the
                     disclosing party—who must also make available for inspection and
                     copying as under Rule 34 the documents or other evidentiary
                     material, unless privileged or protected from disclosure, on which
                     each computation is based, including materials bearing on the nature
                     and extent of injuries suffered; and

              d.     for inspection and copying as under Rule 34, any insurance
                     agreement under which an insurance business may be liable to
                     satisfy all or part of a possible judgment in the action or to
                     indemnify or reimburse for payments made to satisfy the judgment.

       3.     If a description by category and location of the documents is offered

pursuant to Rule 26(a)(1)(A)(ii), the party need not provide actual copies of the

documents by the above date; however, a schedule for the production of initial disclosure

documents will be set. Any description of a category must be sufficient to help inform the

parties about the nature the documents disclosed. The parties must also be prepared to

discuss whether the documents encompassed in any category identified are within the

disclosing party’s possession and control.

       4.     The parties must exchange their written Rule 34 document requests by

April 10, 2019. This requirement is intended to focus the parties on proportional written

discovery. If requests are served (as opposed to informally exchanged) any response

deadline will be set following the April 17, 2019 working discovery conference.

       5.     The parties must consider, prior to the conference, whether they presently

anticipate obtaining discovery (including document discovery) via Rule 45 subpoenas.



                                             3
     CASE 0:14-cv-02101-PJS-BRT Document 200 Filed 03/08/19 Page 4 of 6



        6.      The parties may serve other written discovery (interrogatories and requests

for admission); however, any response deadline for any written discovery served will be

set following the April 17, 2019 working discovery conference.

        7.      Prior to the conference, the parties must consider/review the discovery

sought by another party in order to meaningfully discuss fundamental disagreements

regarding the scope of discovery sought related to merits and class certification. This

does not mean that the parties need to be prepared to discuss specific objections to each

request.

           8.   Prior to the conference, the parties must further discuss updates to their

plans and protocols for any electronic discovery in light of the parties’ initial disclosures

and written document discovery requests, including, but not limited to:

                a.     Confirmation of the form or format for the production of documents
                       following Phase 1 so document production can begin without any
                       challenge to the format of production;

                b.     The source/media/location of discoverable documents sought and
                       whether identification, collection, or review of responsive
                       documents will likely be burdensome or not proportional. If so, then
                       the parties should discuss alternatives or options for addressing
                       burden or proportionality;

                c.     The parties should discuss whether specific technologies or
                       procedures for document production or review can be applied to
                       advance the goals of Rule 1 and burden or proportionality;

                d.     The electronic discovery plan or protocol should cover necessary
                       electronic discovery issues, but it also must be a practical tool for the
                       parties when responding to document discovery requests; and

                e.     Any proposals for an updated electronic discovery plan or protocol
                       must be submitted to the Court by April 15, 2019. If the parties
                       disagree on their proposals, they must include their separate
                       proposals in a joint document.


                                                4
     CASE 0:14-cv-02101-PJS-BRT Document 200 Filed 03/08/19 Page 5 of 6



         9.   Prior to the conference, and after the document requests are exchanged or

served, the parties must discuss whether they believe an early Rule 30(b)(6) deposition

about document storage and sources (IT personnel) is necessary to achieve Rule 1’s

goals.

         10. The working discovery conference will be held in a conference room. If a

formal record on any issue needs to be made, the parties will move to the Courtroom,

where an audio record can be made.

         11. A person knowledgeable about electronic discovery must attend the

conference in person or be available by telephone as a resource to the attorneys. This

person will not be called upon directly by the Court but should serve as a resource for

their sides’ counsel during the working discovery conference.

         12. At the conference, the parties must be prepared to discuss the scope of

relevant discovery in light of the remaining issues in the case.

         13. At the conference, the parties must be prepared to discuss proportionality in

light of the remaining issues in the case and ways to address proportionality concerns. As

counsel for the parties are well aware, Rule 26 requires discovery to be proportional to

the needs of the case, considering the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit. See Fed. R. Civ. P.

26(b).




                                              5
     CASE 0:14-cv-02101-PJS-BRT Document 200 Filed 03/08/19 Page 6 of 6



           14. The parties must submit any proposed agenda items for the working

conference by April 15, 2019, along with any other materials the parties believe will be

helpful.

           15. The parties are invited to jointly submit proposals and counterproposals to

be incorporated into an amended pretrial schedule. All proposals must be submitted to the

Court by April 15, 2019.



Date: March 8, 2019                        s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           United States Magistrate Judge




                                              6
